McCLELLAN, C. J.
The judgment in this cause was affirmed at the special term of this court held in October last. The judgment then entered was stated on the record to be upon the authority of Street v. Duncan, 117 Ala. 571, whereby the opinion in that case was adopted as the opinion in this. It appears by this opinion that the judgment intended to be entered was one of reversal and not one of affirmance of the judgment of the trial court; and the opinion taken in connection with the reference to it in the judgment entry then made furnishes competent and sufficient authority upon which to now enter as of that term the judgment which the court should have then entered and intended then to enter, but *664.which through a mere clerical misprision was not then entered.— State ex rel. v. Mayor & Aldermen of Mobile, 24 Ala. 701. It accordingly will he ordered that the judgment of affirmance of Oct. 29th, 1898, he expunged, and that judgment be now rendered to have effect as of that date reversing the judgment of the St. Clair Circuit Court and remanding the cause, on the authority of Street v. Duncan, 117 Ala. 571.
Reversed and remanded.